Bloodworth, J.
1. Under all the facts of this case and in the light of the qualifying- note of the judge, attached to the ground of the motion for a continuance on account of the illness of one of the attorneys for the defendant, this court cannot say tnat the judge abused his discretion in refusing to continue the case on account of the illness of said counsel who was then in court. Curry v. State, 17 Ga. App. 377 (1-3) (87 S. E. 685), and cases cited.
2. A motion was also made to continue the case on account of the absence of a witness. This motion is defective because it does not show that it was not made for the purpose of delay. Long v. State, 25 Ga. App. 22 (2 a, b) (102 S. E. 359). Moreover, every ground of a motion for a new trial must be complete and understandable within itself, without reference to any other part of the record. While this ground alleges that the accused expected to prove certain stated things by the absent witness, it does not show how or in what manner this evidence would be material.
3. There is evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luloe, J., concur.